Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Status of Claims
This action is in response to the amendments filed 08/26/2022. Claims 1, 13, and 19-20 have been amended, claims 1-20 are currently pending.
	
Response to Arguments
Applicant’s arguments regarding the prior art rejection have been fully considered but are moot because of the new grounds of rejection. Applicant argues that the prior art does not teach transforming the saved training state to be compatible with a second server type with a different configuration from the first server type. Examiner notes that the Hazelwood reference teaches the use of the ONNX tool to allow saved models to be transformed so as to be compatible with different server frameworks (see page 623), but the Lin reference has been brought in to more explicitly teach transforming the saved model. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20180314971 A1, herein Chen) in view of Hazelwood et al* (“Applied Machine Learning at Facebook: A Datacenter Infrastructure Perspective”, herein Hazelwood), in further view of Lin et al (“ONNC: A Compilation Framework Connecting ONNX to Proprietary Deep Learning Accelerators”, herein Lin).
* This document was provided with the IDS dated 05/11/2021 and so a copy has not been provided with this office action.

Regarding claim 1, Chen teaches a method (para. [0070] recites method steps can be performed by a programmable processor executing a program of instructions to perform functions by operating on input data and generating output), comprising: 
determining that a selected server among a pool of servers [configured to handle a first task type] is eligible to be utilized for [a second task type including] machine learning training (fig. 1 and para. [0021] recites the computer system 100 is used to train machine learning models. Para. [0030] recites the job server 110 allocates 125 training jobs to training groups of one or more compute nodes 130 based on current requirements of the training jobs and current status of the compute nodes 130. Para. [0031] recites the status of the compute nodes can include both the node's capabilities and the node's availability. Para. [0033] recites the availability of the compute nodes 130 is classified as "Available," "Partially Available" and "Unavailable." For example, a compute node not executing any training job is Available, a compute node executing a training job but not at 100% capacity is Partially Available, and a compute node executing a training job using all of its capacity is Unavailable (i.e. a server of a plurality of servers can be determined to be eligible for machine learning training)); 
using at least the selected server to train at least a portion of a machine learning model (fig. 1 and para. [0026] recites the computer system 100 has a master-worker architecture, where the job server 110 operates as a master of each of the training groups 140 and each training group operates as a worker for the job server. The job server 110 receives 115 jobs to train machine learning modules. It allocates 125A-D the jobs to groups of compute nodes 130, which will be referred to as training groups 140A-D. Training job 125A is allocated to the compute nodes 130Ax in training group 140A, training job 125B is allocated to the compute nodes 130Bx in training group 140B, and so on. Para. [0028] recites each training job is to train a different machine learning model, including adaptation of the parameters for the model. Thus, training group 140A trains machine learning model A, training group 140B trains a different machine learning model B, and so on (i.e. using at least the selected server to train at least a portion of a machine learning model)); 
determining that the selected server among the pool of servers (para. [0038], FIG. 2B is a block diagram of a training group 220 with four compute nodes 220P1-4 arranged in a peer-to-peer architecture) [is needed to handle the first task type different from the second task type and] is no longer eligible to be utilized for machine learning training (fig. 1 and para. [0021] recites the computer system 100 is used to train machine learning models. Para. [0030] recites the job server 110 allocates 125 training jobs to training groups of one or more compute nodes 130 based on current requirements of the training jobs and current status of the compute nodes 130. Para. [0031] recites the status of the compute nodes can include both the node's capabilities and the node's availability. Para. [0043] “In this example, we assume the computer system is capable of some level of dynamic reallocation. That is, the compute nodes assigned to a training job can be changed while the training job is executing” (i.e. a server of a plurality of servers can be determined to not be eligible for machine learning training), see also para. [0047]); 
[suspending the training of the machine learning model for resumption at a later point in time] and saving a training state of the machine learning model [for use during the resumption at the later point in time] (fig. 2B and para. [0038] “each peer 220P may update a shared master set of parameters after it completes its current task and then may go to a common queue to fetch the next available task” (i.e. saving a state of the model. Examiner’s Note: as discussed in the action dated 06/15/2022, the Hazelwood reference also teaches a form of saving a training state in that its algorithms “must have the capability to provide check-pointing to stop and restart training as loads change” (page 627 left column paragraph 1))); 
and returning the selected server for other use in the pool of servers (para. [0020] recites unused compute nodes 130P form a pool 142 of available compute nodes; para. [0047], “This still meets the minimum required by job A, while freeing up resources to meet the required minimum for job C.”)
However, Chen does not teach a pool of servers configured to handle a first task type different from a second task type, wherein the second task type includes machine learning; suspending the training of the machine learning model for resumption at a later point in time for use during the resumption at the later point in time; and determining to resume the training of the machine learning.
Hazelwood teaches a pool of servers configured to handle a first task type and a second task type, wherein the first task type is different from a second task type and the second task type includes machine learning (pg. 620, right column, para. 1 recites “At the same time, Facebook’s scale provides unique opportunities. Diurnal load cycles leave a significant number of CPUs available for distributed training algorithms (i.e. a second task type) during off-peak periods”. Pg. 620 right column para. 8 recites “The worldwide scale of people on Facebook and corresponding diurnal activity patterns result in a huge number of machines that can be harnessed for machine learning tasks such as distributed training at scale”. Pg. 623 right column para. 4 recites “Facebook Infrastructure has a long history of producing efficient platforms for the major software services (i.e. a first task type), including custom-designed servers, storage, and networking support for the resource requirements of each major workload” (i.e. a pool of servers that can be used for a first task type (e.g. major software services) and a second task type which includes machine learning training));
saving a training state and suspending the training of the machine learning model for resumption at a later point in time for use during the resumption at the later point in time (pg. 627 left column para. 1 recites “For example, in the 1xCPU design, the four 1xCPU hosts share a 50G NIC [11]. If all four hosts attempt to synchronize their gradients with other hosts at the same time, the shared NIC will soon become the bottleneck, resulting in dropped packets and timeouts. Therefore, a co-design between network topology and scheduler is needed to efficiently utilize the spare servers during off-peak hours. In addition, such algorithms must also have the capability to provide check-pointing to stop and restart training as loads change” (i.e. suspending and resuming training machine learning models at different points in time using checkpointing));
and determining to resume the training of the machine learning (pg. 627 left column para. 1 recites “For example, in the 1xCPU design, the four 1xCPU hosts share a 50G NIC [11]. If all four hosts attempt to synchronize their gradients with other hosts at the same time, the shared NIC will soon become the bottleneck, resulting in dropped packets and timeouts. Therefore, a co-design between network topology and scheduler is needed to efficiently utilize the spare servers during off-peak hours. In addition, such algorithms must also have the capability to provide check-pointing to stop and restart training as loads change” (i.e. resuming training of machine learning models)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the pool of production servers from Hazelwood to implement the first task type (i.e. major software services) and determine when to switch to the second task type (i.e. machine learning training jobs from Chen). Hazelwood and Chen are both directed to methods of distributed machine learning training, but Chen does not specifically cite how its resources might be used when not used for machine learning training. As Hazelwood states on page 620, it would benefit one of ordinary skill in the art to use idle production servers for machine learning training so as not to waste those resources during periods of low production use.
However, the combination of Chen and Hazelwood does not teach wherein the saved training state is specific to a configuration of the selected server that is of a first server type; determining that a server of the same first server type is not available for resuming the training, and in response, transforming at least a portion of the saved training state to a version compatible with a second server type different from the first server type; and resuming the training the machine learning by one or more servers of the second server type using the second server type compatible version of the saved training state. 
Lin teaches wherein the saved training state is specific to a configuration of the selected server that is of a first server type (section I para. 1 recites “Model training demands high throughput, thus is most often carried out by GPUs, given their massive parallelism, simple control flow, and high energy efficiency. However, model inference aims at low latency to meet real-time requirements. While training is mostly dominated by GPUs, there are several types of deep learning accelerators (DLAs) for inference in the market including GPU, TPU [1], FPGA, and ASIC chips. One of major challenges for DLA design is porting models in high level language to the executable code on the DLA” (i.e. the model state can have a configuration specific to a GPU or another DLA framework)); determining that a server of the same first server type is not available for resuming the training (see Chen para. [0031]), and in response, transforming at least a portion of the saved training state to a version compatible with a second server type different from the first server type (section II para. 1 recites “As Figure 1 shows, there are two kinds of backends, the LLVM backend and the ONNC backend. If a DLA already supports the LLVM compiler, it can be connected to ONNC seamlessly via the LLVM IR. ONNC will continue to integrate more CPU, GPU, and even DSP backends. On the other hand, if a DLA has unique computation features and is not compatible to LLVM, it can implement an ONNC proprietary backend using a Vanilla template to jump start the porting work” (i.e. transforming the model state from the first configuration to a version that is compatible with a second server configuration)); 
and resuming the training the machine learning by one or more servers of the second server type using the second server type compatible version of the saved training state (section III para. 3 recites “ONNC’s pass manager supports automatic scheduling based on the dependency defined by the pass designer. For modularity and reusability, a complete optimization pass can be decomposed into several primitive passes and have dependency specified in the pass implementation. The pass manager will check whether the dependency is satisfied or not and take proper actions for automatic scheduling” (i.e. scheduling would include resuming machine learning training after transforming the saved model into a version compatible with the second server)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the methods  of reconfiguring a saved model state between server configurations from Lin with the checkpointing methods from Chen (as modified by Hazelwood). Hazelwood teaches using the Open Neural Network Exchange (ONNX) tool to allow models to be transformed for use between different frameworks or server configurations, but does not specifically teach the process of transforming the saved state of the model into a version compatible with a different server configuration. Lin states that their Open Neural Network Compiler (ONNC) is explicitly designed to support and improve the functionality of ONNX (see the abstract of Lin) by allowing saved models to be transformed for use in a variety of hardware frameworks. Therefore, one of ordinary skill would benefit from the improved ability to transform saved model states during training for better compatibility between different server configurations to maximize the ability to utilize a pool of servers with different configurations.
Regarding claim 2, the combination of Chen, Hazelwood, and Lin teaches the method of claim 1, wherein the pool of servers is a pool of production servers (Hazelwood pg. 620, right column, para. 1 recites “At the same time, Facebook’s scale provides unique opportunities. Diurnal load cycles leave a significant number of CPUs available for distributed training algorithms during off-peak periods”. Pg. 620 right column para. 8 recites “The worldwide scale of people on Facebook and corresponding diurnal activity patterns result in a huge number of machines that can be harnessed for machine learning tasks such as distributed training at scale” (i.e. the pool of servers that can be used for machine learning training is normally a pool of production servers)).
Regarding claim 3, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein at least a portion of the pool of servers is eligible to be temporarily utilized for machine learning training when one or more conditions are met and the training of the machine learning model is determined to be commenced based on a determination that one or more conditions are met (Chen para. [0030] recites the job server 110 allocates 125 training jobs to training groups of one or more compute nodes 130 based on current requirements of the training jobs and current status of the compute nodes 130. Examples of training requirements include requirements on computing power, data storage, communication bandwidth and/or special capabilities. The size of a training job often depends on factors such as the number of training samples and the size of the training samples, the size of the machine learning model and the number of parameters in the model, and the effectiveness of the training algorithm (i.e. allocating a job to a node or a group of nodes based on the conditions of the job). Para. [0043] recites an example wherein training job A (from table 350 of fig. 3) is allocated to more compute nodes 130 than it requires because there are a lot of computing resources available at time t1. Accordingly, it takes less time to complete training job A (i.e. commencing a training job when the conditions and/or requirements of the job have been met)).
Regarding claim 4, the combination of Chen, Hazelwood, and Lin teaches the method of claim 1, wherein determining that the selected server among the pool of servers is eligible to be utilized for machine learning training includes determining that a current time is within a window of time that at least a portion of the pool of servers is eligible to be utilized for machine learning training (Hazelwood pg. 620, right column, para. 1 recites “At the same time, Facebook’s scale provides unique opportunities. Diurnal load cycles leave a significant number of CPUs available for distributed training algorithms during off-peak periods” Fig. 4 and pg. 626 right column para. 5 – pg. 627 left column para. 1 recite “As a company serving users across the world, Facebook must maintain a large fleet of servers designed to handle the peak load at any given time. As seen in Figure 4, due to variations in user activity due to diurnal load and peaks during special events (e.g. regional holidays), a large pool of servers are often idle at certain periods in time. This effectively provides an enormous pool of compute resources available during the off-peak hours. A major ongoing effort explores opportunities to take advantage of these heterogeneous resources that can be allocated to various tasks in an elastic manner” (i.e. determining windows of time that servers can be used for machine learning training)).
Regarding claim 5, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein determining that the selected server among the pool of servers is eligible to be utilized for machine learning training includes selecting a plurality of selected servers among eligible servers included in the pool of servers based on parameters associated with training of the machine learning model (Chen para. [0032] recites the job server 110 classifies the compute nodes 130 into different classes based on their capabilities. For example, some of the compute nodes 130 may have more processing power or a larger memory or special capabilities compared to the rest of the compute nodes 130. These might be classified as "Special" while the rest are classified as "Regular." Each class may have further specifications. For example, the "Regular" compute nodes might include numbers to indicate processing power and memory capacity. Fig. 3 and para. [0042] recite an example of a job server allocating training jobs to compute nodes. In this example, there are up to 15 compute nodes, including 12 regular compute nodes 130Rl-R12 and three special compute nodes 130S1-S3. The job server 110 receives four training jobs A-D to be executed by the compute nodes. Table 300 shows the requirements for each training job. Training job A requires 1 regular compute node 130R and 1 special compute node 130S, and so on. In this example, these are minimum requirements (i.e. selecting a server or plurality of servers from for a specific training job based on the requirements or parameters of that training job); and para. [0060]).
Regarding claim 6, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein using at least the selected server to train at least the portion of the machine learning model includes temporarily removing the selected server from being eligible to perform processing for production workload associated with live end-user requests of a social networking service (Hazelwood fig. 4 and pg. 626 right column para. 5 – pg. 627 left column para. 1 recite “As a company serving users across the world, Facebook must maintain a large fleet of servers designed to handle the peak load at any given time. As seen in Figure 4, due to variations in user activity due to diurnal load and peaks during special events (e.g. regional holidays), a large pool of servers are often idle at certain periods in time. This effectively provides an enormous pool of compute resources available during the off-peak hours. A major ongoing effort explores opportunities to take advantage of these heterogeneous resources that can be allocated to various tasks in an elastic manner” (i.e. using a server for machine learning training means it is not being used for production workloads; p. 621 Section A. and p. 626, Section B Leveraging Scale, discloses social networking service performing user requests)). 
Regarding claim 7, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein determining that the selected server among the pool of servers is no longer eligible to be utilized for machine learning training includes determining that the selected server is to be returned back to the pool of servers (Chen para. [0020] recites unused compute nodes 130P form a pool 142 of available compute nodes) for production workloads (Hazelwood pg. 620, right column, para. 1 recites “At the same time, Facebook’s scale provides unique opportunities. Diurnal load cycles leave a significant number of CPUs available for distributed training algorithms during off-peak periods”. Pg. 620 right column para. 8 recites “The worldwide scale of people on Facebook and corresponding diurnal activity patterns result in a huge number of machines that can be harnessed for machine learning tasks such as distributed training at scale” (i.e. the pool of servers that can be used for machine learning training is normally a pool of production servers)).
Regarding claim 8, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein determining that the selected server among the pool of servers is no longer eligible to be utilized for machine learning training includes determining that a current time is outside a window of time that the selected server is eligible to be utilized for machine learning training (Hazelwood pg. 620, right column, para. 1 recites “At the same time, Facebook’s scale provides unique opportunities. Diurnal load cycles leave a significant number of CPUs available for distributed training algorithms during off-peak periods” Fig. 4 and pg. 626 right column para. 5 – pg. 627 left column para. 1 recite “As a company serving users across the world, Facebook must maintain a large fleet of servers designed to handle the peak load at any given time. As seen in Figure 4, due to variations in user activity due to diurnal load and peaks during special events (e.g. regional holidays), a large pool of servers are often idle at certain periods in time. This effectively provides an enormous pool of compute resources available during the off-peak hours. A major ongoing effort explores opportunities to take advantage of these heterogeneous resources that can be allocated to various tasks in an elastic manner” (i.e. determining windows of time that servers can be used for machine learning training also means determining windows of time that servers cannot be used for machine learning training)). 
Regarding claim 9, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein saving the training state of the machine learning model includes determining that training of the machine learning model has not been completed prior to the determination that the selected server is no longer eligible to be utilized for machine learning training (Chen fig. 3 and para. [0050] recite at time t7, compute nodes R8-9 go offline unexpectedly. As a result, job C no longer has the required number of compute nodes. However, compute nodes R6-7 are available, so those could be allocated to job C. In this example, job C is reallocated to nodes R3-7 and job D is moved to nodes R10-12. This might be done, for example, if nodes R3-7 are in one data center and nodes R8-12 are in a different data center (i.e. job C is determined not to have been completed but the server is no longer eligible to continue training job C)).
Regarding claim 10, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein saving the training state of the machine learning model includes storing the training state of the machine learning model in a repository of machine learning models (Chen fig. 2A and para. [0035] recite an embodiment wherein “the master 210M receives the training job, partitions the training job into smaller tasks to be completed by each worker 210W, and updates the values of the parameters for the machine learning model. The master 210M may store the initial values of the parameters and then update those values as it receives interim training results from the workers 210W. In one approach, the master 210M stores the parameters in its local memory and transmits these values to the workers 210W as needed. Alternately, the parameters could be stored in a memory shared by the compute nodes 210M and 210W” (i.e. saving a state of the model in a repository)).
Regarding claim 11, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein saving the training state of the machine learning model includes storing one or more of the following associated with the machine learning model: an identification or parameters of a model architecture, model features, a partially trained model, one or more weight matrices, current/intermediate parameters/weights, an identification of artificial neural network connections and layers, an identification of amount of training data processed, an identification of processing/work already completed, an identification of processing/work not yet completed, or states/snapshot of the selected server (Chen para. [0056] recites in fig. 5, the job server 500 includes an interface module 510, a system monitor 520, an allocation engine 530, a compute node manager 540, a job monitor 550, and a display module 560. It may also include data storage for information about the computer system and about the training jobs, including training samples and parameters for the machine learning models (i.e. training states of the models, including parameters of a given model, are stored in a repository)).
Regarding claim 12, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein returning the selected server for other use in the pool of servers includes returning the selected server for use in a production workload of a social networking service (Hazelwood pg. 620, right column, para. 1 recites “At the same time, Facebook’s scale provides unique opportunities. Diurnal load cycles leave a significant number of CPUs available for distributed training algorithms during off-peak periods”. Pg. 620 right column para. 8 recites “The worldwide scale of people on Facebook and corresponding diurnal activity patterns result in a huge number of machines that can be harnessed for machine learning tasks such as distributed training at scale” (i.e. the pool of servers that can be used for machine learning training is normally a pool of production servers)).
Regarding claim 13, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein the one or more servers of the second server type are included in the pool of servers (Hazelwood pg. 623 right column para. 1 recite “As a result, there’s significant desire to exchange trained models between different frameworks or platforms. To fill this gap, in late 2017, we partnered with several stakeholders to introduce Open Neural Network Exchange (ONNX) [9], which is a format to represent deep learning models in a standard way to enable interoperability across different frameworks and vendor-optimized libraries” (i.e. different server types are included in the pool of servers)).
Regarding claim 14, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 1, wherein the machine learning model and associated data are stored in a repository that stores other machine learning models and their associated data (Chen para. [0064] recites in fig. 6, the compute node 600 includes an interface module 610, a control module 620, a training module 630, and a parameter coherency module 640. It may also include data storage, for example to store the parameters of models, statistical parameters of training sets, progress of the model training, and other information (i.e. a plurality of machine learning models and their associated data are stored in a repository)).
Regarding claim 15, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 14, wherein the associated data for each machine leaning model stored in the repository includes one or more of the following: an identification/parameters of a model architecture, model features, a trained model, one or more weight matrices, current/intermediate parameters/weights, an identification of artificial neural network connections and layers, an identification of training data used to train the model, historical machine learning trainings and associated results, or one or more associated performance metrics (Chen para. [0064] recites in fig. 6, the compute node 600 includes an interface module 610, a control module 620, a training module 630, and a parameter coherency module 640. It may also include data storage, for example to store the parameters of models, statistical parameters of training sets, progress of the model training, and other information (i.e. parameters of a model architecture and performance metrics are for a machine learning model are stored in a repository)).
Regarding claim 17, the combination of Chen, Hazelwood, and Lin teaches the method according to claim 14, further comprising utilizing the repository to automatically identify and perform a new machine learning training without human intervention in response to a determination that sufficient resources are available to be utilized to perform the new machine learning training (Chen para. [0058] recites the system monitor 520 monitors the status (capability and/or availability) of the compute nodes. The system monitor 520 may include functionality to auto-discover the capabilities of the compute nodes in terms of computing power, storage and communication. The system monitor 520 also determines which compute nodes are on-line, and whether they are available, partially available or unavailable. Para. [0059] recites the allocation engine 530 determines requirements of training jobs and allocates the training jobs to compute nodes based on the requirements of the training jobs and status of the compute nodes. In one embodiment, the allocation engine 530 determines how many compute nodes are required by each training job and also looks into how many compute nodes are available or partially available. It allocates the training jobs to compute nodes accordingly. The allocation of training jobs, including reallocation, can be done dynamically (i.e. allocating a new machine learning training job without human intervention after discovering available nodes and determining the required resources for the new job)).
Claim 19 is a system claim and its limitation is included in claim 1. The only difference is that claim 19 requires a system (Chen para. [0070] recites embodiments can be implemented advantageously in one or more computer programs that are executable on a programmable
system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device (i.e. a system)). Therefore, claim 19 is rejected for the same reasons as claim 1.
Claim 20 is a non-transitory computer readable storage medium claim and its limitation is included in claim 1. The only difference is that claim 20 requires a non-transitory computer readable storage medium (Chen para. [0070] recites implementations can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and method steps can be performed by a programmable processor executing a program of instructions to perform functions by operating on input data and generating output (i.e. a non-transitory computer-readable medium)). Therefore, claim 20 is rejected for the same reasons as claim 1.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20180314971 A1, herein Chen) in view of Hazelwood et al (“Applied Machine Learning at Facebook: A Datacenter Infrastructure Perspective”, herein Hazelwood), in further view of Lin et al (“ONNC: A Compilation Framework Connecting ONNX to Proprietary Deep Learning Accelerators”, herein Lin), in further view of Zang et al (US 20180314975 A1, herein Zang).
Regarding claim 16, the combination of Chen, Hazelwood, and Lin teaches the method of claim 14.
However, the combination of Chen, Hazelwood, and Lin does not explicitly teach in response to a user request or automatic determination, searching the repository to determine for a new potential machine learning training to be performed, whether a same or similar machine learning training has been previously performed.
Zang teaches in response to a user request or automatic determination, searching the repository to determine for a new potential machine learning training to be performed, whether a same or similar machine learning training has been previously performed (fig. 3 and para. [0056] recite in operation 330, the ensemble transfer learning engine 210 identifies common features that are included in both the existing project 225 and the new project 250. In operation 340, the ensemble transfer learning engine 210 determines if the number of features in the common features is less than a threshold feature count value. Para. [0057] recites if, in operation 340, the number of common features is equal or greater than the threshold feature count value, then in operation 445, the existing models 230 for the existing project 225 that is similar to the new project 250 are added to the set of models. In one embodiment, in operation 340, the transfer learning engine 210 instead determines if at least a fraction (e.g., percentage) of features for the existing models 230 are also features for the new project 250 to add the existing models 230 to the set of models. Para. [0061] recites prior to retraining a first one of the existing models 230 at operation 425, the ensemble transfer learning engine 210 may select a different algorithm for the first one of the existing models 230 based on the common features. In one embodiment, when all of the features for an existing model 230 are included in the common features, the existing model 230 is not retrained and operation 425 is not performed (i.e. in response to a new automatic training request (retraining is considered a new training request) determining if a similar or same machine learning training has been previously performed)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the methods of matching common features between new and existing machine learning training projects from Zang with the machine learning training job scheduling system from Chen (as modified by Hazelwood and Lin). Zang and Chen are both directed to kinds of distributed machine learning training, and while paragraph [0067] of Chen describes automatically retraining a machine learning model, Chen does not teach checking to see if an identical training has been performed before retraining. Retraining a model usually involves changing either the parameters of the model, using a different set of input data, or both. Therefore, one of ordinary skill would benefit from using the methods from Zang to check if a specific training has been performed before, so as not to waste time and resources on work that has already been completed.
Regarding claim 18, the combination of Chen, Hazelwood, and Lin teaches the method of claim 14.
However, the combination of Chen, Hazelwood, and Lin does not explicitly teach utilizing the repository to generate a new machine learning model based on a combination of portions of a plurality of machine learning models stored in the repository.
Zang teaches utilizing the repository to generate a new machine learning model based on a combination of portions of a plurality of machine learning models stored in the repository (para. [0077] recites the ensemble transfer learning platform 200 leverages existing machine learning projects 225 to guide the modeling of a new project 250, effectively transferring learning from the existing projects 225 to the new project 250. The models 240 in the plurality of models 235 that are selected by the ensemble transfer learning engine 210 form an ensemble machine learning model for the new project 250. The need for expertise and experience of a data analyst for the new project 250 is reduced, enabling faster development and deployment of models 240 for the new project 250. The ensemble transfer learning platform 200 enables the reuse of existing projects 225 and existing models 230 rather than generating new models for the new project 250. The computationally intensive and time-consuming tasks of developing a new machine learning model are reduced by reusing the existing models 230 (i.e. using portions of stored machine learning models to generate a new model)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the methods of creating new machine learning models out of portions of stored machine learning models from Zang to improve the retraining methods from Chen (as modified by Hazelwood and Lin). Paragraph [0067] of Chen describes automatically retraining a machine learning model, but Chen does not retrain with a new model generated from portions of stored models. As stated in paragraph [0077] of Zang, using a stored plurality of models to automatically generate new machine learning models enables one of ordinary skill to see faster development and deployment of new models, which would improve overall system performance by saving time and resources that would otherwise be required to generate new models.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190114537 A1 (Wesolowski et al) teaches a method of checkpointing a machine learning model on a first server; when the first server becomes unavailable the model is transferred to a second server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.M.F./Examiner, Art Unit 2121                                                                                                                                                                                           
 
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121